DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Herrera on 3/17/2022.
The application has been amended as follows: 

25. (Currently Amended) A method, performed by a Session Management Function (SMF), for handling traffic for an application, the method comprising: 
receiving, from an Application Function (AF), a plurality of candidate locations for the application, and traffic routing information for the application for each of the plurality of candidate locations, wherein traffic for the application is initially steered to an initially selected candidate location; 
determining, when no indication to the contrary has been received and based on the application being stateless, that the SMF is allowed to steer traffic for the application to a selected one of the plurality of candidate locations; 
reselecting one of the candidate locations from among the plurality of candidate locations received from the AF; and 
steering the traffic for the application to the reselected candidate location by steering the traffic from the initially selected candidate to the reselected candidate location.  


processing circuitry; 
memory containing instructions executable by the processing circuitry whereby the SMF is operative to: 
receive, from an Application Function (AF), a plurality of candidate locations for the application, and traffic routing information for the application for each of the plurality of candidate locations, wherein traffic for the application is initially steered to an initially selected candidate location;  3Attorney Docket No. 4015-11182 Client Reference No. P73473-US1 
determine, when no indication to the contrary has been received and based on the application being stateless, that the SMF is allowed to steer traffic for the application to a selected one of the plurality of candidate locations; 
reselect one of the candidate locations from among the plurality of candidate locations received from the AF; and 
steer the traffic for the application to the reselected candidate location by steering the traffic from the initially selected candidate location to the reselected candidate location.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471